Name: 2010/632/EU: Council Decision of 15Ã October 2010 appointing one Romanian member of the European Economic and Social Committee for the period from 21Ã September 2010 to 20Ã September 2015
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2010-10-23

 23.10.2010 EN Official Journal of the European Union L 279/32 COUNCIL DECISION of 15 October 2010 appointing one Romanian member of the European Economic and Social Committee for the period from 21 September 2010 to 20 September 2015 (2010/632/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 300(2) and Article 302 thereof, in conjunction with Article 7 of the Protocol on Transitional Provisions annexed to the Treaty on European Union, to the Treaty on the Functioning of the European Union and to the Treaty establishing the European Atomic Energy Community, Having regard to the proposal made by Romania, Having regard to the opinion of the European Commission, Whereas: (1) The term of office of the members of the European Economic and Social Committee expired on 20 September 2010. (2) On 13 September 2010, the Council adopted Decision 2010/570/EU, Euratom appointing the members of the European Economic and Social Committee for the period from 21 September 2010 to 20 September 2015 (1), except for one Romanian member, whom the Romanian authorities reserved the right to nominate at a later stage. (3) By a letter which reached the Council on 28 September 2010, the Romanian authorities proposed to the Council a candidate for appointment as a member of the European Economic and Social Committee during the abovementioned period, in order to complete the list of members allocated to Romania by the Treaty, HAS ADOPTED THIS DECISION: Article 1 Mr Eugen LUCAN is hereby appointed as a member of the European Economic and Social Committee, for the period from 21 September 2010 to 20 September 2015. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 15 October 2010. For the Council The President E. SCHOUPPE (1) OJ L 251, 25.9.2010, p. 8.